Exhibit 10.1


TENTH AMENDMENT TO THIRD
AMENDED AND RESTATED CREDIT AGREEMENT


This TENTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of April 28, 2017, by and among MRC ENERGY
COMPANY, a Texas corporation (the “Borrower”), the LENDERS party hereto and
ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”). Unless otherwise expressly defined herein,
capitalized terms used but not defined in this Amendment have the meanings
assigned to such terms in the Credit Agreement (as defined below).
WITNESSETH:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
September 28, 2012 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects, subject to the terms and
conditions set forth herein, and the Administrative Agent and the Lenders have
agreed to such request on the terms and conditions hereinafter set forth.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:
SECTION 1.Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
1.1    Amended Definition. The following definition in Section 1.1 of the Credit
Agreement shall be and it hereby is amended and restated in its entirety to read
as follows:
“Revolving Credit Aggregate Commitment” means, on any date of determination, the
least of the aggregate Revolving Credit Commitment Amounts, the Maximum Facility
Amount and the Borrowing Base on such date, subject to reduction or termination
under Section 2.11 or Section 9.2 and redetermination or adjustments under
Article 4, Section 7.16 or Section 8.4(k).
1.2    Additional Definition. The following definition shall be and it hereby is
added to Section 1.1 of the Credit Agreement in alphabetical order:
“Tenth Amendment Effective Date” means April 28, 2017.




PAGE 1

--------------------------------------------------------------------------------





1.3    Borrowing Base. Section 4.1 of the Credit Agreement shall be and it
hereby is amended by replacing “As of the Eighth Amendment Effective Date, the
Borrowing Base and the Conforming Borrowing Base shall be $400,000,000” in the
third to last sentence therein with “As of the Tenth Amendment Effective Date,
the Borrowing Base and the Conforming Borrowing Base shall be $450,000,000”.
SECTION 2.     Redetermined Borrowing Base; Elected Commitments. This Amendment
shall constitute notice of a redetermination of the Borrowing Base pursuant to
Section 4.2 of the Credit Agreement, and the Administrative Agent, the Lenders
and the Borrower hereby acknowledge that effective as of the date hereof (i) the
Borrowing Base shall be $450,000,000 and (ii) the Revolving Credit Aggregate
Commitment shall remain $400,000,000, and such redetermined Borrowing Base shall
remain in effect until the date the Borrowing Base is otherwise adjusted
pursuant to the terms of the Credit Agreement. The redetermination of the
Borrowing Base contained in this Section 2 shall constitute the Determination
Date to occur on or about May 1, 2017.
SECTION 3.    Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the redetermination of the Borrowing Base
contained in Section 2 of this Amendment, in each case, shall be effective upon
the satisfaction of each of the conditions set forth in this Section 3.
3.1    Execution and Delivery. The Administrative Agent shall have received a
duly executed counterpart of (a) this Amendment signed by the Borrower and the
Lenders and (b) the Consent and Reaffirmation attached hereto signed by each
Guarantor.
3.2    No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing.
3.3    Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
reasonably satisfactory to the Administrative Agent.
SECTION 4.    Representations and Warranties. To induce the Lenders to enter
into this Amendment, the Borrower hereby represents and warrants to the Lenders
as follows:
4.1    Reaffirmation of Representations and Warranties. After giving effect to
the amendments herein, each representation and warranty of the Borrower, the
Parent and each other Credit Party contained in the Credit Agreement and in each
of the other Loan Documents to which it is a party is true and correct in all
material respects as of the date hereof (without duplication of any materiality
qualifier contained therein), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such specified earlier date.
4.2    Corporate Authority; No Conflicts. The execution, delivery and
performance by the Borrower of this Amendment and all documents, instruments and
agreements contemplated




PAGE 2

--------------------------------------------------------------------------------





herein are within the Borrower’s corporate powers, have been duly authorized by
necessary corporate action by the Borrower, require no action by or in respect
of, or filing with, any court or agency of government (except for the recording
and filing of Collateral Documents and financing statements) and (a) do not
violate in any material respect any Requirement of Law, (b) are not in
contravention of the terms of any material Contractual Obligation, indenture,
agreement or undertaking to which the Borrower is a party or by which it or its
properties are bound where such violation could reasonably be expected to have a
Material Adverse Effect, and (c) do not result in the creation or imposition of
any Lien upon any of the assets of the Borrower except for Liens permitted by
Section 8.2 of the Credit Agreement and otherwise as permitted in the Credit
Agreement.
4.3    Enforceability. This Amendment constitutes the valid and binding
obligation of the Borrower enforceable in accordance with its terms, except as
the enforceability thereof may be limited by (i) bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (ii) equitable
principles of general application.
4.4    No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
SECTION 5.    Miscellaneous.
5.1    Mortgages. Within sixty (60) days after the date hereof (or such longer
period as Administrative Agent may agree, in its reasonable discretion), the
Credit Parties shall have executed and delivered to the Administrative Agent
Mortgages and title information, in each case, reasonably satisfactory to the
Administrative Agent with respect to the Oil and Gas Properties of the Credit
Parties, or the portion thereof, as required by Sections 7.16 and 7.17 of the
Credit Agreement.
5.2    Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by the Borrower. The Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of the Borrower, the Parent or
any other Credit Party under the Credit Agreement and the other Loan Documents
or the Liens securing the payment and performance thereof, except as amended and
modified hereby.
5.3    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
5.4    Further Assurances. The Borrower covenants and agrees from time to time,
as and when reasonably requested by the Administrative Agent or the Lenders, to
execute and deliver or cause to be executed or delivered, all such documents,
instruments and agreements and to take or cause to be taken such further or
other action as the Administrative Agent or the Lenders may reasonably deem
necessary or desirable in order to carry out the intent and purposes of this
Amendment.




PAGE 3

--------------------------------------------------------------------------------





5.5    Legal Expenses. The Borrower hereby agrees to pay all reasonable and
documented out-of-pocket fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.
5.6    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
5.7    Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
5.8    Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
5.9    Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.
5.10    Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
5.11    Reference to and Effect on the Loan Documents.
(a)    This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor, except as expressly
provided herein, constitute a waiver of any provision of any of the Loan
Documents.




PAGE 4

--------------------------------------------------------------------------------





[Signature pages follow.]






PAGE 5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.
BORROWER:
 
 
 
 
 
MRC ENERGY COMPANY,
 
as Borrower
 
 
 
 
 
By:
 
/s/ David E. Lancaster
 
Name:
 
David E. Lancaster
 
Title:
 
Executive Vice President
 









SIGNATURE PAGE



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA,
 
as Administrative Agent
 
 
 
 
 
By:
 
/s/ Rodica Dutka
 
Name:
 
Rodica Dutka
 
Title:
 
Manager, Agency
 





ROYAL BANK OF CANADA,
 
as a Lender and as an Issuing Lender
 
 
 
 
 
By:
 
/s/ Don J. McKinnerney
 
Name:
 
Don J. McKinnerney
 
Title:
 
Authorized Signatory
 











SIGNATURE PAGE



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Raza Jafferi
 
Name:
 
Raza Jafferi
 
Title:
 
Vice President
 









SIGNATURE PAGE



--------------------------------------------------------------------------------





COMERICA BANK,
 
as a Lender and as an Issuing Lender
 
 
 
 
 
By:
 
/s/ John S. Lesikar
 
Name:
 
John S. Lesikar
 
Title:
 
Senior Vice President
 







SIGNATURE PAGE



--------------------------------------------------------------------------------






SUNTRUST BANK,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Yann Pirio
 
Name:
 
Yann Pirio
 
Title:
 
Managing Director
 



SIGNATURE PAGE



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Alan Dawson
 
Name:
 
Alan Dawson
 
Title:
 
Managing Director
 













SIGNATURE PAGE



--------------------------------------------------------------------------------






BMO HARRIS FINANCING, INC.,
as a Lender
 
 
 
 
 
By:
 
/s/ Matthew Davis
 
Name:
 
Matthew Davis
 
Title:
 
Vice President
 







SIGNATURE PAGE



--------------------------------------------------------------------------------






WELLS FARGO BANK, N.A.,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Tom K. Martin
 
Name:
 
Tom K. Martin
 
Title:
 
Director
 









SIGNATURE PAGE



--------------------------------------------------------------------------------






IBERIABANK,
 
as a Lender
 
 
 
 
 
By:
 
/s/ Tyler S. Thoem
 
Name:
 
Tyler S. Thoem
 
Title:
 
Senior Vice President
 









SIGNATURE PAGE



--------------------------------------------------------------------------------






CONSENT AND REAFFIRMATION
Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing Tenth Amendment to Third Amended and Restated Credit
Agreement (the “Tenth Amendment”); (ii) consents to the Borrower’s execution and
delivery thereof; (iii) consents to the terms of the Tenth Amendment; (iv)
affirms that nothing contained therein shall modify in any respect whatsoever
its guaranty of the Indebtedness pursuant to the terms of the Guaranty or the
Liens granted by it pursuant to the terms of the other Loan Documents to which
it is a party securing payment and performance of the Indebtedness, (v)
reaffirms that the Guaranty and the other Loan Documents to which it is a party
and such Liens are and shall continue to remain in full force and effect and are
hereby ratified and confirmed in all respects and (vi) represents and warrants
to the Administrative Agent and the Lenders that, as of the date hereof, (x) all
of the representations and warranties made by it in each of the Loan Documents
to which it is a party are true and correct in all material respects (without
duplication of any materiality qualifier contained therein), except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such specified earlier date, and
(y) after giving effect to the Tenth Amendment, no Default or Event of Default
has occurred and is continuing. Although each Guarantor has been informed of the
matters set forth herein and has acknowledged and agreed to same, each Guarantor
understands that neither the Administrative Agent nor any of the Lenders have
any obligation to inform any Guarantor of such matters in the future or to seek
any Guarantor’s acknowledgment or agreement to future amendments or waivers for
the Guaranty and other Loan Documents to which it is a party to remain in full
force and effect, and nothing herein shall create such duty or obligation.
[SIGNATURE PAGES FOLLOW]




CONSENT AND REAFFIRMATION



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Tenth Amendment.




GUARANTORS:
 
 
 
 
 
MATADOR RESOURCES COMPANY
 
MRC ENERGY SOUTHEAST COMPANY, LLC
 
MRC ENERGY SOUTH TEXAS COMPANY, LLC
 
MRC PERMIAN COMPANY
 
MRC ROCKIES COMPANY
 
MATADOR PRODUCTION COMPANY
 
LONGWOOD GATHERING AND DISPOSAL SYSTEMS GP, INC.
 
DELAWARE WATER MANAGEMENT COMPANY, LLC
 
LONGWOOD MIDSTREAM DELAWARE, LLC
 
LONGWOOD MIDSTREAM HOLDINGS, LLC
 
LONGWOOD MIDSTREAM SOUTHEAST, LLC
 
LONGWOOD MIDSTREAM SOUTH TEXAS, LLC
 
SOUTHEAST WATER MANAGEMENT COMPANY, LLC
 
MRC DELAWARE RESOURCES, LLC
 
MRC PERMIAN LKE COMPANY, LLC
 
 
 
 
 
By:
 
 
Name:
David E. Lancaster
 
Title:
Executive Vice President
 



LONGWOOD GATHERING AND DISPOSAL SYSTEMS, LP
 
 
 
 
By:
Longwood Gathering and Disposal Systems GP, Inc., its General Partner
 
 
 
 
 
By:
 
 
Name:
David E. Lancaster
 
Title:
Executive Vice President
 









CONSENT AND REAFFIRMATION SIGNATURE PAGE

